SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15a-16 OF THE SECURITIES EXCHANGE ACT OF 1934 Report on Form 6-K dated August 14, 2012 Partner Communications Company Ltd. (Translation of Registrant’s Name Into English) 8 Amal Street Afeq Industrial Park Rosh Ha’ayin 48103 Israel (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F xForm 40-F o (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes oNo x (If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ) This Form 6-K is incorporated by reference into the Company’s Registration Statements on Form S-8 filed with the Securities and Exchange Commission on December 4, 2002 (Registration No. 333-101652), September 5, 2006 (Registration No. 333-137102) and on September 11, 2008 (Registration No. 333-153419) Enclosure:Partner Communications reports Q2 2012 Financial Results PARTNER COMMUNICATIONS REPORTS SECOND QUARTER 2012 RESULTS ·FREE CASH FLOW OF NIS ·NET DEBT DECREASED BY NIS 0.7 BILLION IN THE PAST 12 MONTHS ·ARPU OF NIS 101, NO CHANGE FROM PREVIOUS QUARTER ·DIVIDEND DECLARED FOR THE FIRST HALF OF 2012: NIS 1.03 PER SHARE, IN TOTAL APPROX. NIS 160 MILLION Rosh Ha’ayin, Israel, August 14, 2012 – Partner Communications Company Ltd. (“Partner” or "the Company") (NASDAQ and TASE: PTNR), a leading Israeli communications operator, announced today its results for the quarter ending June 30, 2012. Q2 2012 Highlights (compared with Q2 2011) · Total Revenues: NIS 1,428 million (US$ 364 million), a decrease of 24% · Service Revenues: NIS 1,213 million (US$ 309 million), a decrease of 11% · Equipment Revenues: NIS 215 million (US$ 55 million), a decrease of 59% · OPEX1: NIS 853 million ($217 million), a decrease of 7% · EBITDA2: NIS 423 million (US$ 108 million), a decrease of 28% · EBITDA Margin: 30% of total revenues compared with 31% · Operating Profit: NIS 245 million (US$ 62 million), a decrease of 35% · Net Profit: NIS 120 million (US$ 31 million), a decrease of 41% · Capital Expenditures: NIS 113 million (US$ 29 million), an increase of 51% · Free Cash Flow before interest payments3: NIS 313 million (US$ 80 million), an increase of 98% · Net Debt: NIS 4.2 billion (US$ 1.1 billion), a decrease of NIS 0.7 billion · Cellular Subscriber Base: 3.10 million at quarter-end · Cellular ARPU: NIS 101 (US$ 26), a decrease of 10% 1Operating expenses including cost of service revenues, selling, marketing and administrative expenses and excluding depreciation and amortization. 2For definition of EBITDA measure, see “Use of Non-GAAP Financial Measures” below. 3Cash flows from operating activities before interest payments, net of cash flows used for investing activities. 2 Mr. Haim Romano, Partner's CEO, said: “The Company’s financial and operational results of the second quarter reflect the Company’s operations in one of the most volatile periods of the Israeli cellular market. The Multiplicity of mobile operators that are operating in the market today created a new reality that requires the Company to make changes and adjustments both to its marketing and business operations and to its cost structure. Partner, that has set innovative standards for quality customer service and has been a leader in this field, believes that customer service is still one of the cornerstones of the Company. The simplifying of processes, excellence in customer service, offering innovative products and services and advanced technology, all these enrich and enhance the customer experience and strengthen loyalty. In accordance with this strategy, we are focusing on strengthening the relationship with our customers, creating maximum availability and providing customized solutions for all customer interface channels, physical and digital. The Company adheres to its “Clear” policy that does not discriminate between existing and new customers and reflects the Company’s consumer vision: simplicity, fairness and clarity at all interfaces with the customer. The ARPU for the current quarter is a result of this policy. In addition, Partner launched the 012 Mobile brand which is based on a self-service model through the internet intended for customers who want pure cellular network services, at a particularly attractive price and who are interested in a young and fresh brand, yet familiar and part of a leading communications group. The brand was launched at the end of the reported quarter and therefore its impact is not reflected in the quarterly results. With respect to technological progress and leadership, the Company continues with the optimization and enhancement of the network for high speeds and the preparation for fourth generation in large areas around the country and in many areas significant technological leadership is already visible with respect to the browsing experience and speed and the quality of the calls. With respect to the investment in advanced technology and information systems, Mr. Haim Romano added that “The Board of Directors approved the management recommendation to invest approximately NIS 60 million over the next two years in upgrading the IT systems and positioning them as one of the world's advanced information systems that will provide an innovative, simple and fast interface experience that will enhance the customer experience.” Mr. Haim Romano also noted that “The Company is vigorously operating to accelerate television services over the internet (OTT). Once the conditions are ripe, Partner will offer an innovative, quality and attractive solution also in this area, including the option of investing in original productions.” 3 “The operational efficiency measures taken by the Company continue while in the past nine months, the operating expenses were decreased by approximately NIS 100 million. As part of this comprehensive process, the Company continues to adjust its workforce level mainly through an orderly process of reducing recruitment and eliminating unstaffed positions. The number of positions was reduced from October 2011 until the end of July 2012 by approximately 2,100 positions. At the same time, we continue to work towards completing the operational merger with 012 Smile which is expected to be completed in the third quarter of this year.” In conclusion, Mr. Haim Romano noted: “The financial robustness of the Company and its significant strengths in addition to the consistent investment in the Company’s assets provide a platform to successfully contend with current and future challenges.” Mr. Ziv Leitman, Partner's Chief Financial Officer commented: “In view of the significant changes in the telecommunications market over the past year, my remarks will be confined to comparing the results of the second quarter with those of the first quarter of 2012. The financial results of the second quarter compared to the previous quarter reflect on the one hand the impact of the intensifying competition, and on the other hand, the impact of measures implemented by the Company. This quarter, revenues declined and particularly equipment revenues, mainly due to a sharp decrease in the quantity of cellular equipment sold, from NIS 330 million in the first quarter of 2012 to NIS 215 million this quarter. The main factors that led to the decrease included increased competition in handset sales, increasingly stringent customer payment terms, a general decrease in market demand, and the termination of granting special benefits for customers who purchase new handsets. This decrease in sales of equipment had a positive impact on the Company's free cash flow, and indeed the free cash flow (after interest payments) was relatively strong this quarter, totaling NIS 270 million, of which around a third can be attributed to the decrease in working capital. As long as these trends of low levels of equipment sales together with high proportions of equipment sales by credit card and cash continue in the coming quarters, working capital will continue to decrease and free cash flow will respectively continue to be affected positively. In parallel, the Company continues with its efficiency measures, through strict control of the cost structure. The Company's operating expenses (excluding equipment, depreciation and amortization) decreased in this quarter by approximately NIS 19 million. The transmission services agreement with Bezeq (that was reported by the Company in April 2012) contributed approximately NIS 10 million to the reduction in expenses, which was offset by one-time expenses in a similar amount related to the reduction in the workforce. The Company continues to adjust the cost structure to one appropriate to the level of revenues through reductions in operating expenses. 4 EBITDA for this quarter decreased by NIS 15 million, to a total of NIS 423 million, EBITDA was mainly affected by the decrease in profit from equipment sales and by the decrease in cellular and fixed line service revenues, partially offset by cutbacks in expenses. Due to the change in the inter-segment charging following an adjustment made to transmission service prices to reflect market prices (as a result of the new agreement with Bezeq), EBITDA for the fixed line segment was reduced in the quarter by approximately NIS 8 million, with EBITDA for the cellular segment increasing by the same amount. This quarter, MOU increased by approximately 3%, together with an increase in the proportion of subscribers subscribed to bundled packages which include airtime, SMS and data services for a fixed fee. The proportion of revenues from such bundled packages reached this quarter over 50% of total revenues arising from outgoing airtime, data and content services. Financial expenses for the quarter increased by approximately NIS 18 million compared with the previous quarter, due to the impact of the increase in the CPI index level of 1.2% this quarter compared with no change in the previous quarter. The impact of the increase in CPI was partially offset with gains from exchange rate movements and other items. Investments in fixed assets in the first half of this year totaled NIS 246 million. The Company continues to make investments in infrastructure, network and information systems and intends to invest at a higher rate in the second half of the year than in the first half. The Parliamentary Finance Committee approved the amendment to the royalty regulations (cellular, fixed line and ILD). Following the amendment, the rates of the royalties paid to the State by the Partner Group shall be reduced in 2012 and shall be abolished as of 2013 onwards. As a result, there will be a significant reduction in the royalty expenses in the second half of 2012, and in 2013 the Company’s obligation to pay royalties will be abolished completely. Average quarterly royalty expenses for the third and fourth quarters of 2012 are expected to be lower than those for the second quarter of 2012 by approximately NIS 12 million. The Company's net debt at the end of the quarter totaled NIS 4.2 billion, reflecting a decrease of approximately NIS 0.7 billion over the last 12 months. In view of the relatively high cash balance, the Company decided to take a number of measures to reduce the level of debt and financing costs: · In July 2012, the Company completed the early repayment of bank loans in the amount of NIS 80 million, of which NIS 30 million was due to be repaid in December 2012, NIS 25 million which was due to be repaid in June 2013 and NIS 25 million which was due to be repaid in December 2013; · Also in July 2012, the Company significantly reduced the unused credit facility with a leading commercial bank, partially used for short term financing, from an amount of NIS 780 million to an amount of NIS 60 million; 5 · On August 13, 2012, the Company adopted a buy-back planof its Series B, C, D and E Notes in the total amount of up to NIS 200 million (approximately US$ 51 million) in transactions on the TASE or outside TASE, until August 12, 2013. The Board of Directors approved a dividend distribution for the first half of 2012 in the amount of NIS 1.03 (US 26 cents) per share or ADS, totaling approximately NIS 160 million (US$ 41 million), the equivalent of 60% of the Company’s net profit for the first half of 2012." Key Financial and Operating Indicators4 Q2’12 Q2’11 Change Revenues (NIS millions) -24 % Operating Profit (NIS millions) -35 % Net Profit (NIS millions) -41 % Free Cash Flow (NIS millions) +98 % EBITDA (NIS millions) -28 % Cellular Subscribers (end of period, thousands) -2.4 % Quarterly Cellular Churn Rate (%) +2.4 Average Monthly Revenue per Cellular Subscriber (NIS) -10 % Average Monthly Usage per Cellular Subscriber (minutes) +10 % Number Fixed Lines Subscribers5 (end of period, thousands) -4 % ISP Subscribers (end of period, thousands) -4 % 4See also definitions on first page. 5Includes Primary Rate Interface (“PRI”) lines and subscribers of Voice over Broadband (“VoB”) services. 6 Partner Consolidated Results Cellular Segment Fixed Line Segment Elimination Consolidated NIS Millions Q2’12 Q2’11 Change % Q2’12 Q2’11 Change % Q2’12 Q2’11 Q2’12 Q2’11 Change % Total Revenues -27
